 



EXHIBIT 10.1
VeriChip Corporation
1690 South Congress Avenue, Suite 200
Delray Beach, Florida 33445
March 2, 2007
Daniel A. Gunther
263 Clemow Avenue
Ottawa, Ontario, Canada K1S 2B5
Re:      Amendment to Letter Agreement dated August 11, 2005
Dear Dan,
On behalf of VeriChip Corporation (the “Company”), I am pleased to make the
following mutually agreed changes to that certain letter agreement that you
entered into with the Company on August 11, 2005 (the “Original Agreement” and
the Original Agreement, as amended hereby, the “Letter Agreement”). These
changes will be made effective immediately upon your execution of this amendment
or as otherwise specified herein.
Role
You will be appointed as the President and Chief Executive Officer of the
Company’s two wholly-owned subsidiaries, VeriChip Corporation, a Canadian
corporation (“VeriChip Canada”), and VeriChip Holdings, Inc., a Canadian
corporation, and resign the title and responsibilities of President of the
Company.
In these roles, you will be fully responsible for all aspects of these two
corporations and charged with their growth and future success. Specifically, you
will have responsibility for:

  •   Organic growth and profitability;     •   Growth through complementary
acquisitions that will be integrated with the Canadian operations;     •  
Direct responsibility for financial reporting for these two subsidiaries that
meets or exceeds the financial reporting standards of the Company and Applied
Digital Solutions, Inc; and     •   Supporting the Company in a number of
activities such as investor relations and public relations.

Specifically, you will not have responsibility for:

  •   The Delray Beach, Florida operations or the activities of the implantable
product line.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, you shall continue to be considered an “executive
officer” of the Company within the meaning of Rule 3b-7 promulgated under the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and will continue to be subject to the requirements of Section 16 of the
Exchange Act.
Compensation
Your base salary will be increased to an annual rate equal to C$250,000 (less
applicable taxes and withholding). In addition to this annual base salary, you
will also be eligible for an annual incentive with a target compensation of
C$500,000 that will be calculated based upon the achievement and/or exceeding of
corporate and personal objectives pursuant to annual senior management incentive
compensation plans to be approved annually by the Compensation Committee of the
Board of Directors of the Company. Both this base salary and your annual
incentive compensation plan will be reviewed on an annual basis by the
Compensation Committee of the Board of Directors of the Company. Your 2007
senior management compensation plan was approved by the Compensation Committee
of the Company’s Board of Directors on March 2, 2007 and has been provided to
you.
Termination by VeriChip Canada or VeriChip Holdings, Inc.
In the case of termination by VeriChip Canada or VeriChip Holdings, Inc. for any
reason other than for Cause (as defined below), including any material breach of
this Letter Agreement, you shall be entitled to a termination payment determined
as hereinafter provided in lieu of notice. Such termination payment shall be
equal to two (2) multiplied by the sum of (a) your then current base salary and
(b) your average aggregate incentive compensation for the then previous three
fiscal years of the Company (or in the event your termination occurs in 2007,
the average of your aggregate incentive compensation with respect to each of
2005 and 2006). This payment shall be made within 30 days of the date of
termination. In the event of your resignation or termination for cause, you will
not be entitled to any compensation. For purposes herein, “Cause” shall mean a
conviction of a felony by you or your being prevented from providing services
hereunder as a result of your violation of any law, regulation and/or rule.
Change in Control of the Company
In the case of a Change in Control of the Company as defined in the March 2,
2007 Executive Management Change in Control Plan approved by the Board of
Directors of the Company (the “Plan”), you shall be entitled to the Change in
Control Compensation described in the Plan.
Restricted Stock
On March 2, 2007, the Company’s Board of Directors granted you 50,000 restricted
shares of common stock of the Company under the Company’s 2002 Flexible Stock
Plan. These shares vest two years from the date hereof and are otherwise subject
to the terms

2



--------------------------------------------------------------------------------



 



and conditions set forth in the restricted stock award agreement provided to you
on the date hereof.
The Original Agreement shall remain in full force and effect except as
specifically amended herein.
Sincerely,
/s/ Scott R. Silverman
Scott R. Silverman
Chairman and Chief Executive Officer
Accepted and agreed with appreciation to as of
the date first above written:
Daniel A. Gunther                              
Daniel A. Gunther

3